Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 1 of 15 PageID 5




                         EXHIBIT 1
  Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20          Page 2 of 15 PageID 6



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

TAMARA L. ESCUDERO AND        §
KENDRA MARIE WILKES,          §
                              §                  Civ. Action No. ________
Plaintiff                     §
                              §
v.                            §
                              §
VCA METROPLEX ANIMAL HOSPITAL §
AND PET LODGE                 §
                              §
Defendants                    §


                            INDEX OF STATE COURT’S FILE

  1. Docket Sheet

  2. Plaintiffs’ Original Petition

  3. Request for Service

  4. Citation – VCA Metroplex Animal Hospital & Pet Lodge
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 3 of 15 PageID 7
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 4 of 15 PageID 8
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 5 of 15 PageID 9
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 6 of 15 PageID 10
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 7 of 15 PageID 11
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 8 of 15 PageID 12
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 9 of 15 PageID 13
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 10 of 15 PageID 14
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 11 of 15 PageID 15
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 12 of 15 PageID 16
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 13 of 15 PageID 17
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 14 of 15 PageID 18
Case 3:20-cv-03633-N Document 1-1 Filed 12/11/20   Page 15 of 15 PageID 19
